—In a proceeding to invalidate a petition designating Daniel Frisa as a candidate in a primary election to be held on September 10, 1996, for the nomination of the Conservative Party as its candidate for the public office of Congressional Representative for the 4th Congressional District, the appeal is from a judgment of the Supreme Court, Nassau County (Kohn, J.), dated August 2, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that the respondents’ designating petition was valid as there was substantial compliance with Election Law § 6-134 (see, Election Law § 6-134 [2], [15]; Matter of Jonas v Black, 104 AD2d 466, affd 63 NY2d 685).
O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.